Rosenberry, J.
(dissenting). Assuming that the verdict of the jury should not be disturbed, it appears without dispute, as stated in the opinion of the court, “that the plaint*403iff did agree to pay any liability tbat might be established against Herman Carl on his indemnity bond.” I dissent from the conclusion reached that the defendant guaranty company cannot establish as a fact in this action that such liability does exist. I can see no reason why thait issue cannot as well be litigated in this action as in any other. It is undisputed that Louis B. Carl has surrendered any claim which he had against this fund, and the sole question for determination is the right of the plaintiff to retain it. It is undisputed that Herman Carl, the fattfer of Louis SB. Carl, had given to the defendant guaranty company an indemnity bond in the sum of $1,500, and that $3,500 had been paid to the plaintiff as the attorney of the defendant guaranty company for the purpose of protecting Herman Carl from any liability upon his bond which might be established by reason of the breach of the bond issued by the defendant guaranty company to the city of Marshfield for Louis B. Carl. I think the defendant guaranty company should have the right to establish its claim to that fund in this action and not be compelled to litigate that question with Louis B. Carl, and thereafter perhaps be compelled to bring a separate action against the plaintiff herein.
WiNsnow, C. J., concurs in the foregoing dissenting opinion.